Title: From George Washington to Abraham Skinner, 14 October 1780
From: Washington, George
To: Skinner, Abraham


                        Sir
                            Head Qrs Octr 14th 1780
                        
                        Since my Letter of Instructions to You of the 7th Inst., I have received an Answer from His Excellency Governor Jefferson of Virginia, by which I find the Exchange of Lt Governor Hamilton or Major Hay can not take place upon the present occasion. You will particularly attend to this circumstance.A Captn Lyman, who was taken in the Mercury packet is a prisoner at Lancaster. I desire that he may be permitted to go into New York immediately on parole. He can afterwards be included in the exchange of Officers, which from some possible delays that may attend it, might procrastinate the relief he requests.I am informed by a Letter I have received from Major General Phillips of the 13th that You had proposed an interview with Mr Loring at New York, on the subject of exchanges. Previous to any meeting between You, I desire to see You—and that You will bring with You the List of privates, prisoners in the hands of the Enemy at New York, lately delivered or transmitted You by the British Commissary. I am Sir Your Most Obed st
                        
                            G. Washington
                        
                    